LONG, J.,
concurring in part and dissenting in part.
The Appellate Division concluded that Linda’s testimony was improperly admitted at defendant’s trial and that a retrial is in order. To the extent that the majority affirms that conclusion, I concur.
Where I part company from my colleagues is in connection with their separate determination that Linda’s testimony may be relevant, and therefore possibly admissible on another basis — to refute the so-called “vendetta defense.” More particularly, the majority reasons that Linda’s testimony may be admissible because it makes it “more probable” that Laura’s testimony was not the product of bias. I respectfully disagree.
Linda’s testimony does not, in any legitimate way, address Laura’s bias or vendetta. The kind of evidence that would be relevant on those issues would be testimony, for example, from *266Linda, or some other person, that Laura expressed no animosity against defendant, indicated her love for him or accepted her parents’ break up with equanimity. Linda’s testimony could not be further from that point.
Indeed, the only logical link between Linda’s testimony and Laura’s possible bias is defendant’s propensity to commit sex crimes. The only way that Linda’s testimony can be related to Laura’s bias is if a jury reaches the conclusion that because defendant committed sexual acts against Linda, it is more likely that he committed them against Laura and thus, it is more likely that Laura is being truthful and unbiased when she reports them. This is exactly what N.J.R.E. 404(b) was meant to prohibit. Linda’s testimony does not make it more likely that Laura is not biased. It simply does not follow that two daughters, angry at their father’s treatment of their mother, would be less likely than one to trump up a story. What is more likely is that the jury will conclude that because defendant had sexual contact with Linda he must have done so again with Laura.
The Federal Rules have recently cast off 200 years of evidentiary practice in cases like this by allowing the use, for any relevant purpose, of sexual assault or child molestation evidence not charged in the indictment or information. Fed.R.Evid. 413, 414, 415. See Jeffrey G. Pickett, The Presumption of Innocence Imperilled: The New Federal Rules of Evidence 113-115 and the Use of Other Sexual Evidence in Washington, 70 Wash. L.Rev. 883 (1995). Based on their prior opinions as to the importance of N.J.R.E. 404(b), I do not believe that my colleagues in the majority would subscribe to such a scheme. It is therefore hard for me to understand why they are willing to allow this most meager pretext to justify admission of what is clear propensity evidence, when by doing so they are effectively dismantling the Rule.
Chief Justice P052T2Í jciYs iz this